COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Senior Judges Cole and Duff


LINDA LEE SMITH
                                              MEMORANDUM OPINION *
v.   Record No. 1023-96-4                         PER CURIAM
                                                OCTOBER 1, 1996
ALEXANDRIA METAL FINISHERS, INC.
AND
ASSURANCE COMPANY OF AMERICA


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (J. Burkehardt Beale; Lella Amiss E. Pape;
           Boone, Beale, Carpenter & Cosby, on brief),
           for appellant.

           (William S. Sands, Jr.; Duncan and Hopkins,
           on brief), for appellees.



     Linda Lee Smith appeals a decision of the Workers'

Compensation Commission denying her application seeking

compensation for an occupational disease.   Upon reviewing the

record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.   Rule 5A:27.

     This appeal is controlled by the Supreme Court's decision in
Stenrich Group v. Jemmott, 251 Va. 186, 199, 467 S.E.2d 795, 802

(1996) (holding that "job-related impairments resulting from

cumulative trauma caused by repetitive motion, however labeled or

however defined, are, as a matter of law, not compensable under

the present provisions of the Act").

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Accordingly, we affirm the commission's decision.

                                        Affirmed.




                           2